       Case 5:20-cv-00447-SVK Document 1 Filed 01/22/20 Page 1 of 8




 1     CENTER FOR DISABILITY ACCESS
       Amanda Seabock, Esq., SBN 289900
 2     Chris Carson, Esq., SBN 280048
       Dennis Price, Esq., SBN 279082
 3     Mail: 8033 Linda Vista Road, Suite 200
       San Diego, CA 92111
 4     (858) 375-7385; (888) 422-5191 fax
       amandas@potterhandy.com
 5
       Attorneys for Plaintiff
 6
 7
 8                         UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF CALIFORNIA
 9
10     Scott Johnson,                            Case No.
11               Plaintiff,
12                                               Complaint For Damages And
         v.                                      Injunctive Relief For Violations
13                                               Of: American’s With Disabilities
       Kuldip S. Grewal;                         Act; Unruh Civil Rights Act
14     Darshan K. Grewal;
       Nihchal, Inc., a California
15     Corporation; and Does 1-10,

16               Defendants.

17
18         Plaintiff Scott Johnson complains of Kuldip S. Grewal; Darshan K.

19
     Grewal; Nihchal, Inc., a California Corporation; and Does 1-10

20   (“Defendants”), and alleges as follows:

21
22
23     PARTIES:

24     1. Plaintiff is a California resident with physical disabilities. Plaintiff is a

25
     level C-5 quadriplegic. He cannot walk and also has significant manual

26   dexterity impairments. He uses a wheelchair for mobility and has a specially

27   equipped van.

28
       2. Defendants Kuldip S. Grewal and Darshan K. Grewal owned the real


                                            1

     Complaint
       Case 5:20-cv-00447-SVK Document 1 Filed 01/22/20 Page 2 of 8




 1   property located at or about 1476 N. Milpitas Blvd., Milpitas, California, in
 2   May 2019 and June 2019.
 3     3. Defendants Kuldip S. Grewal and Darshan K. Grewal own the real
 4   property located at or about 1476 N. Milpitas Blvd., Milpitas, California,
 5   currently.
 6     4. Defendant Nihchal, Inc. owned Subway located at or about 1476 N.
 7   Milpitas Blvd., Milpitas, California, in May 2019 and June 2019.
 8     5. Defendant Nihchal, Inc. owns Subway (“Restaurant”) located at or
 9   about 1476 N. Milpitas Blvd., Milpitas, California, currently.
10     6. Plaintiff does not know the true names of Defendants, their business
11   capacities, their ownership connection to the property and business, or their
12   relative responsibilities in causing the access violations herein complained of,
13   and alleges a joint venture and common enterprise by all such Defendants.
14   Plaintiff is informed and believes that each of the Defendants herein,
15   including Does 1 through 10, inclusive, is responsible in some capacity for the
16   events herein alleged, or is a necessary party for obtaining appropriate relief.
17   Plaintiff will seek leave to amend when the true names, capacities,
18   connections, and responsibilities of the Defendants and Does 1 through 10,
19   inclusive, are ascertained.
20
21     JURISDICTION & VENUE:
22     7. The Court has subject matter jurisdiction over the action pursuant to 28
23   U.S.C. § 1331 and § 1343(a)(3) & (a)(4) for violations of the Americans with
24   Disabilities Act of 1990, 42 U.S.C. § 12101, et seq.
25     8. Pursuant to supplemental jurisdiction, an attendant and related cause
26   of action, arising from the same nucleus of operative facts and arising out of
27   the same transactions, is also brought under California’s Unruh Civil Rights
28   Act, which act expressly incorporates the Americans with Disabilities Act.


                                            2

     Complaint
       Case 5:20-cv-00447-SVK Document 1 Filed 01/22/20 Page 3 of 8




 1     9. Venue is proper in this court pursuant to 28 U.S.C. § 1391(b) and is
 2   founded on the fact that the real property which is the subject of this action is
 3   located in this district and that Plaintiff's cause of action arose in this district.
 4
 5     FACTUAL ALLEGATIONS:
 6     10. Plaintiff went to the Restaurant in May 2019 and June 2019 (three
 7   times) with the intention to avail himself of its goods, motivated in part to
 8   determine if the defendants comply with the disability access laws.
 9     11. The Restaurant is a facility open to the public, a place of public
10   accommodation, and a business establishment.
11     12. Unfortunately, on the dates of the plaintiff’s visits, the defendants failed
12   to provide accessible parking in conformance with the ADA Standards as it
13   relates to wheelchair users like the plaintiff.
14     13. On information and belief the defendants currently fail to provide
15   accessible parking.
16     14. Additionally, on the dates of the plaintiff’s visits, the defendants failed
17   to provide accessible entrance door hardware in conformance with the ADA
18   Standards as it relates to wheelchair users like the plaintiff.
19     15. On information and belief the defendants currently fail to provide
20   accessible entrance door hardware.
21     16. Moreover, on the dates of the plaintiff’s visits, the defendants failed to
22   provide an accessible sales counter in conformance with the ADA Standards as
23   it relates to wheelchair users like the plaintiff.
24     17. On information and belief the defendants currently fail to provide an
25   accessible sales counter.
26     18. These barriers relate to and impact the plaintiff’s disability. Plaintiff
27   personally encountered these barriers.
28     19. By failing to provide accessible facilities, the defendants denied the


                                               3

     Complaint
       Case 5:20-cv-00447-SVK Document 1 Filed 01/22/20 Page 4 of 8




 1   plaintiff full and equal access.
 2     20. The failure to provide accessible facilities created difficulty and
 3   discomfort for the Plaintiff.
 4     21. The defendants have failed to maintain in working and useable
 5   conditions those features required to provide ready access to persons with
 6   disabilities.
 7     22. The barriers identified above are easily removed without much
 8   difficulty or expense. They are the types of barriers identified by the
 9   Department of Justice as presumably readily achievable to remove and, in fact,
10   these barriers are readily achievable to remove. Moreover, there are numerous
11   alternative accommodations that could be made to provide a greater level of
12   access if complete removal were not achievable.
13     23. Plaintiff will return to the Restaurant to avail himself of its goods and to
14   determine compliance with the disability access laws once it is represented to
15   him that the Restaurant and its facilities are accessible. Plaintiff is currently
16   deterred from doing so because of his knowledge of the existing barriers and
17   his uncertainty about the existence of yet other barriers on the site. If the
18   barriers are not removed, the plaintiff will face unlawful and discriminatory
19   barriers again.
20     24. Given the obvious and blatant nature of the barriers and violations
21   alleged herein, the plaintiff alleges, on information and belief, that there are
22   other violations and barriers on the site that relate to his disability. Plaintiff will
23   amend the complaint, to provide proper notice regarding the scope of this
24   lawsuit, once he conducts a site inspection. However, please be on notice that
25   the plaintiff seeks to have all barriers related to his disability remedied. See
26   Doran v. 7-11, 524 F.3d 1034 (9th Cir. 2008) (holding that once a plaintiff
27   encounters one barrier at a site, he can sue to have all barriers that relate to his
28   disability removed regardless of whether he personally encountered them).


                                               4

     Complaint
       Case 5:20-cv-00447-SVK Document 1 Filed 01/22/20 Page 5 of 8




 1   I. FIRST CAUSE OF ACTION: VIOLATION OF THE AMERICANS
 2   WITH DISABILITIES ACT OF 1990 (On behalf of Plaintiff and against all
 3   Defendants.) (42 U.S.C. section 12101, et seq.)
 4     25. Plaintiff re-pleads and incorporates by reference, as if fully set forth
 5   again herein, the allegations contained in all prior paragraphs of this
 6   complaint.
 7     26. Under the ADA, it is an act of discrimination to fail to ensure that the
 8   privileges, advantages, accommodations, facilities, goods and services of any
 9   place of public accommodation is offered on a full and equal basis by anyone
10   who owns, leases, or operates a place of public accommodation. See 42 U.S.C.
11   § 12182(a). Discrimination is defined, inter alia, as follows:
12            a. A failure to make reasonable modifications in policies, practices,
13                or procedures, when such modifications are necessary to afford
14                goods,    services,    facilities,   privileges,    advantages,   or
15                accommodations to individuals with disabilities, unless the
16                accommodation would work a fundamental alteration of those
17                services and facilities. 42 U.S.C. § 12182(b)(2)(A)(ii).
18            b. A failure to remove architectural barriers where such removal is
19                readily achievable. 42 U.S.C. § 12182(b)(2)(A)(iv). Barriers are
20                defined by reference to the ADA Standards.
21            c. A failure to make alterations in such a manner that, to the
22                maximum extent feasible, the altered portions of the facility are
23                readily accessible to and usable by individuals with disabilities,
24                including individuals who use wheelchairs or to ensure that, to the
25                maximum extent feasible, the path of travel to the altered area and
26                the bathrooms, telephones, and drinking fountains serving the
27                altered area, are readily accessible to and usable by individuals
28                with disabilities. 42 U.S.C. § 12183(a)(2).


                                             5

     Complaint
       Case 5:20-cv-00447-SVK Document 1 Filed 01/22/20 Page 6 of 8




 1     27. When a business provides parking for its customers, it must provide
 2   accessible parking.
 3     28. Here, accessible parking has not been provided.
 4     29. When a business provides entrance door hardware, it must provide
 5   accessible entrance door hardware.
 6     30. Here, accessible entrance door hardware has not been provided.
 7     31. When a business provides facilities such as sales or transaction counters,
 8   it must provide accessible sales or transaction counters.
 9     32. Here, accessible sales or transaction counters have not been provided.
10     33. The Safe Harbor provisions of the 2010 Standards are not applicable
11   here because the conditions challenged in this lawsuit do not comply with the
12   1991 Standards.
13     34. A public accommodation must maintain in operable working condition
14   those features of its facilities and equipment that are required to be readily
15   accessible to and usable by persons with disabilities. 28 C.F.R. § 36.211(a).
16     35. Here, the failure to ensure that the accessible facilities were available
17   and ready to be used by the plaintiff is a violation of the law.
18
19   II. SECOND CAUSE OF ACTION: VIOLATION OF THE UNRUH CIVIL
20   RIGHTS ACT (On behalf of Plaintiff and against all Defendants.) (Cal. Civ.
21   Code § 51-53.)
22     36. Plaintiff repleads and incorporates by reference, as if fully set forth
23   again herein, the allegations contained in all prior paragraphs of this
24   complaint. The Unruh Civil Rights Act (“Unruh Act”) guarantees, inter alia,
25   that persons with disabilities are entitled to full and equal accommodations,
26   advantages, facilities, privileges, or services in all business establishment of
27   every kind whatsoever within the jurisdiction of the State of California. Cal.
28   Civ. Code §51(b).


                                             6

     Complaint
        Case 5:20-cv-00447-SVK Document 1 Filed 01/22/20 Page 7 of 8




 1      37. The Unruh Act provides that a violation of the ADA is a violation of the
 2   Unruh Act. Cal. Civ. Code, § 51(f).
 3      38. Defendants’ acts and omissions, as herein alleged, have violated the
 4   Unruh Act by, inter alia, denying, or aiding, or inciting the denial of, Plaintiff’s
 5   rights to full and equal use of the accommodations, advantages, facilities,
 6   privileges, or services offered.
 7      39. Because the violation of the Unruh Civil Rights Act resulted in difficulty,
 8   discomfort or embarrassment for the plaintiff, the defendants are also each
 9   responsible for statutory damages, i.e., a civil penalty. (Civ. Code § 55.56(a)-
10   (c).)
11      40. Although the plaintiff was markedly frustrated by facing discriminatory
12   barriers, even manifesting itself with minor and fleeting physical symptoms,
13   the plaintiff does not value this very modest physical personal injury greater
14   than the amount of the statutory damages.
15
16             PRAYER:
17             Wherefore, Plaintiff prays that this Court award damages and provide
18   relief as follows:
19           1. For injunctive relief, compelling Defendants to comply with the
20   Americans with Disabilities Act and the Unruh Civil Rights Act. Note: the
21   plaintiff is not invoking section 55 of the California Civil Code and is not
22   seeking injunctive relief under the Disabled Persons Act at all.
23           2. Damages under the Unruh Civil Rights Act, which provides for actual
24   damages and a statutory minimum of $4,000 for each offense.
25
26
27
28


                                              7

     Complaint
       Case 5:20-cv-00447-SVK Document 1 Filed 01/22/20 Page 8 of 8




 1      3. Reasonable attorney fees, litigation expenses and costs of suit, pursuant
 2   to 42 U.S.C. § 12205; and Cal. Civ. Code §§ 52.
 3
 4   Dated: January 13, 2020         CENTER FOR DISABILITY ACCESS
 5
                                     By:
 6
 7                                   ____________________________________

 8                                          Amanda Seabock, Esq.
                                            Attorney for plaintiff
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                           8

     Complaint
